/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 2, 2015

                                       No. 04-15-00039-CV

                                        Tracey MURPHY,
                                            Appellant

                                                 v.

                                   D'Ann MAYFIELD, et. al.,
                                          Appellees

                                 Trial Court No. 10-07-00123-CV

                                          ORDER
        Appellant has filed notices of appeal referencing three underlying trial court cause
numbers: 10-07-00123-CV, 09-09-00128-CV, 09-05-0071-CV. Because the notices do not
identify the trial courts out of which the underlying causes arise, the notices are defective. See
TEX. R. APP. P. 25.1(d)(1). In the absence of information identifying the trial courts, this court is
unable to determine whether the trial courts are within the thirty-two counties encompassed in
this court’s jurisdiction.

        In addition, the notices of appeal state that the orders being appealed were signed on July
28, 2014, July 28, 2014, and February 25, 2009, respectively. A notice of appeal must be filed
within thirty days after an order is signed. See TEX. R. APP. P. 26.1. Although this deadline can
be extended for a party who did not receive notice of the order, a motion requesting additional
time must be filed no later than 90 days after the order is signed. See TEX. R. CIV. P. 4.5(b).
Appellant’s notices of appeal were filed more than ninety days after the date appellant states the
orders were signed; therefore, it does not appear that this court has jurisdiction to consider this
appeal. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)

       It is therefore ORDERED that appellant show cause in writing no later than two weeks
from the date of this order why this appeal should not be dismissed for lack of jurisdiction.




                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court